OFFICE   OF THE ATI’ORNEY     GENERAL   OF TEXAS
                                AUST’IN




m5. Jallle O'xsal
County Auditor
carnon county
3+ulhandle, T'ei+%

 l%ar :~adaill:




               Your latter
'ioh of ti&     ~epktment
.r0iior5i




                                                 c fee& of the
                                             t&y. ySOO.VV per
                                             ha Comalissloncirs
                                             he County Judge
                                            ollthly nt 815V.vv
                                             and all tha fees




                             turn in to~the County sny 9xc688,
                             feea uhould' be more than the.




           Carson Count.y~ha.8a ~opulatlon of 6,563 inhabItant
aocording to the 1940 ~%3aral~Cantua.    l'he aounty officials
br sa'd countg~ are oompen86ted on b) ftPe basis.
                                            f



~?Zrar. -til.3.10       O*#eel,                 page   2




               '~.:rtlcls
                        SW33, Vernon.8 hrinotcted CIVIL S.atutas,
reads      In pnrt as followr:

                n?xcopt ac ot>crwlee provided la tt‘.fe:ct,
        the annual foes th?t o?sy be z+A.rrIcsdby precinct,
        county and dietrfct offloere metitlonsd in tk:i:i
        Article   shall bs as tollowe:                                                    .




         *County Clerk, County httorney, i;lstrlct clerk, 7%                        :
         Colleotor, Tax .r.baeenor,or the lmessor and Col-
         Iectof Taxa5, Twenty-four Eundmd      ($2400.00) 301-                                .
        .1ar6 each; JlWtiCe  Of the t’e6Ge all6 G'OESti;tl~,
         Tweloi Hundred ($1200.00) DolJare eaoh.
                    R                   *
                        .   .   .   .



                mtlole 3891, Feinon's Llrlotatad-Civil stitutss~~~
‘&ovidea      in part .a8 follow5:

                    “Faoaah.
                         offloer.wed                       .&athld ~ChsptdPshaii
        Llw$ti
         ori‘bs,Wt:..Or
                      ~tiI~;tWXZ5~t
               tiid 'thi            .r8qit.Ofhl6. Off&~
                         amoPrrt all*d"‘h~,'.-&ir       $fA#r
                                                     &- ..@.&.
        viaiooe   of~rrtiole ?iE@J,~~together~5th the-Sal-.
        ai-let.or .bieaasis.tauts     and deputiee, and atitlior-
       .ized expense under ~rtiulo 5899' an6 the~tiount
       .&caasary to oover 00&s of gren&a~on ofhat&fer
        swety bond xay be SE ulrsd .bbyiaw. If the pur-
       .retitrees of ri-~oh.drr   P 08 eoll~eufsd  1.h any year be
        more than the antount nwdud         to pay the euzounts
        above speoirled; .aame shall be deemed erects Isea,
        aad shall   bs dli?~passd. of in the aanner     hexshatter
        provfded.

               *In,&unties aontalnlng twenty-ilvs thouaiand
         (25,000) ox less inhabitants, VI&riot aad CinIMy .s..
        officers wed     herein aEal1 rotala one-third of 2.
        suoh.exoaks rsss until ~1200 one-thbl, tog&he;
        with tb,amounta speoifisd in Artiole S&S,. ae%zun'$a
        to Thrq Thousand ~ol.larr (gZ,VOV). Freolnot of+..,'
        rhr6    shalLretain one-t?~ird until euoh one-third;
        ~t.Li&-t!mr
                  tith the amount gprolfl.ed in artleh 3BBS,.
        amounta to lqurtean   Xundred Sol&z-e (.$14OC).   ’
                    e.      .   .   .“’
                                                                                   (..’
     .



                  Exrr.Willie O'Neel* paga 3

                      I.            ..-.
                             Article 3896, Vexnon's Annotated Clvll F.tetutes,
                  r&at8 a~ ~013 O& :

                              "Ibe Comlselonere*  Court Is bereby aebsrrwl
                        iron allowlng aompeneatlon for sr-0rffci0 service8
                        to cainty officials when the coicpsnsation en2 ex-
                        cess fees which they are allowed tc rata13 shall
                        reach the nsxlmmprovlded   for in this ohayrter.
                        In cases were the cmpensation   an& exoess fess
                        whloh the officers am +llowsd.to retqln shall not                 .*          .
                        reach the'matium prorlaoa for in this chapter
                        the Cammia~lonkrs~ Court .uhall allcw.conpeas&on.
                        for ax-oiilolo se.svloes w&an, la their Judgewe,
                        dtieh oomgeri5ation 2s ziecasaafy, provided, suoh
                        compensation for.ex-officio .servloes allowed &all
                        not 2ncreare the crompencation of the official be-
                       ~yowl the iaazlsiamof osmpeasatlon ana.ero,ess rpes.
                        allowed t.a bezetidqed by him under th%s ohepter.                "
                        ~roridad,~howevir,:~he 8%~officio hersin.authorlred
                         shall be allowed ~only aft&r 80 opportunity for a
                        pubZi0 he&r%ng,end oiily upon.the aff&aatl.ve vote
         ._
                   _.~:
                    ,...ai ,.at.
                               Atmat
                       'cMIs;*:.         three..'~wharq
                                  .... ,..
                                        ;.
                                         ,.:,.
                                           _.
                                            ,..        ....~9Ct~fa.
                                                  .:..I,.
                                               ;;...        :.;    ,~~aslo.4erp,~. ....: ,.~.
                                                                                            ~.,
                                                                                              .-
                                                                                               .~~
                                                                                                 ~,       ,.
                                                                                                           _~,
                                                                                                             .,'
..            ”                                                                  ..

                             Under iirtiole'$88S 'and Artlole J891,.sp@a,.the
                  niathum 0ompensatloa end the exoe8a feaa ali0wfta to be re-
                  tained by the County Judge of Carbon.C&mty    1s $3,000.00
                  per mr.      Fnen the bxr+i3nsatlop
                                                    and 8x0888 f5ea.allowedby'
                  these statutea do not exoeed th~,aaxinu?.ncom.+matloa and :
                  4x044s feds proYlded,therefnP then by virtue .of :irtlcl&t.S895,
                  aupra, the Ccraaiaslo.nera*Carvt- Is authorized to alloweon+
                  pmsatioo for,ex-orri~io ssrvioa8 in any amoimt,’providei%.the
                  oosi@nsation r0r a-0fri0i0    sbrvicea together with the compen-
                  sation sad excess. r0as tdibw~a by the foreRolne ststutee do
                  not exceed the a~xlmum of ~3~OOO.C0.    In other'worde, ia com-
                  pllanoe witA httl~Le'XS5, qupxa, the Comtlssioners* Court
                  is authorized to~ellow any amount as compenoatlon for ex-
                  orflclo services  when suoh mount   sbslf not.l?.cieaes the .com-                        '.
                  pensntloa of the off&cial beyofid the mximtm   0: aompensati.on
                  end excess fess a$loiweS to be retelnad by the offiobr under
                  t.heloregoln~ statutes.    (m3 'JecrtloalT2, ?~xae~ Jurisprudenoe~?
                  Vol. 34 m&r the title of mblic Gffioars and the 0~8s Of
                  irnderson County v. %o;rklns, 187 2. F. 1019);

                             Tt 38 noted Wet. you stat8 in your letter that the
                  rss6 0r the county aubee amount to epproil~tltely .$300.00 per
                                                           .:

         1
     .




              year and thst the' Gommlsslo~ers~ Court has allow& the amount
              of $150.CG as ooirpenurtion for sx-offlclo servloes per month
              or :1.,800.00    per year. i%ler the fects otateQ the fma snd
              coxpensatlon for ex-orfiolo services reoslved by tbe county
              Judge are wfthln the marlsma amount thrt oan be legally re-
              tsltied by.hlm. Therefore you nre rcopactrully     aavi8ed  that
              the Coucty judge oan legally retain his compe~wtlog for er-
             .d$:olo earvims SUB above laeatlonet nnz? the fees'r~~oelvetlby
              iirt~e   of. b.38 0rriO0.  23 otksr words the County ;iud~c oan
              retalp.all reap reoe+reC by hilil t?y drtue   of hia 3ftSce and
             3he 31.8GG,M) oommieation for ex-cffloio services. vrovide6
              the ~ibkpensatlon?or .6x-offlalo'servloes &s&her       6lkh the
              cof>enaetior end lxcssd fess allowed by lem do not exkea the
             n&xlmum Of $3,C!GO,OOper yaar.~ i
                      ,


                                 .


1.


                                     ‘.




                                                                          .